Exhibit 10.1

THIRD MODIFICATION OF SUBLEASE

THIRD MODIFICATION OF SUBLEASE made as of July 26, 2011, by and between EMPIRE
STATE BUILDING ASSOCIATES L.L.C., a New York limited liability company having
its office at One Grand Central Place, 60 East 42nd Street, New York, New York
10165 (hereinafter called “Sublessor”); and EMPIRE STATE BUILDING COMPANY
L.L.C., a New York limited liability company having its office at One Grand
Central Place, 60 East 42nd Street, New York, New York 10165 (hereinafter called
“Sublessee”).

W I T N E S S E T H:

Sublessor is the current sublessor and Sublessee is the current sublessee under
that certain sublease described on Schedule A hereto (the foregoing being
hereinafter collectively called the “Sublease”) relating to certain real estate
described on Schedule B.

Sublessor has negotiated the terms of a loan of up to two hundred thirty five
million dollars ($235,000,000) (of which $159,000,000 is being funded on or
about the date hereof) with HSBC Bank USA, N.A., as Agent (“Agent”) for the
lenders (“Lenders”) party to a certain loan agreement, dated July 26, 2011,
among Empire State Land Associates L.L.C., Sublessor, Agent and Lenders (the
“Loan Agreement”) to provide, inter alia, funds with which to (x) refinance the
existing two fee mortgages encumbering Lessor’s fee simple estate in the Demised
Premises and Sublessor’s leasehold estate under the Lease and (y) pay for the
costs of ongoing capital improvement programs for the Demised Premises.

NOW, THEREFORE, in consideration of the sum of ten ($10.00) dollars, the mutual
promises and covenants herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be bound, hereby agree as follows:

1. Terms used herein and not otherwise defined herein have the meanings
attributed to them in the Sublease.

2. Subdivision (1)(g) of Section 2.01 of the Sublease is hereby deleted in its
entirety and the following provision shall be substituted therefor:

“(g) Notwithstanding anything herein set forth to the contrary, the basic rent
payable by Sublessee shall be increased by a sum equal to the annual Payment
Obligation (excluding any principal payable upon maturity) on that portion of
the outstanding principal balance in excess of sixty million five hundred
thousand dollars ($60,500,000) of Notes issued pursuant to the Loan Agreement
(or any replacement note hereinafter referred to) made by Lessor and Sublessor
to the order of one or more of the Lenders (hereinafter collectively called,
whether one or more, the “Mortgage Note”) or under any replacement promissory
note of such Mortgage Note or an additional promissory note made by Lessor
and/or Sublessor in connection with the refinancing of the indebtedness
evidenced by such Mortgage Note. For purposes of this paragraph, the term
“Payment Obligation” shall mean the annual debt service payable on the Mortgage
Note, irrespective of any increase in such monthly amount due to any increase in
the principal amount thereof as described in the next sentence or rate of
interest payable with respect thereto or as a result of the incorporation of a
principal amortization component or other changes in the monthly installment of
debt service (whether arising by reason of a floating rate index,



--------------------------------------------------------------------------------

contractual provisions for non-compliance, or other circumstances). The
principal amount of any proximate or remote refinancing of the Mortgage Note
upon which rental under this paragraph (g) is computed shall not exceed the sum
of the maximum principal amount of indebtedness to which Sublessee shall have
consented plus the reasonable costs of refinancing (including, without
limitation, origination fees, legal fees, brokerage commissions, recording
taxes, costs of appraisals and other customary costs associated with commercial
mortgage borrowings). The amount of any such increase in rental pursuant to this
paragraph (g) shall be determined by Sublessor in accordance with the terms
hereof and shall be payable on the first day of each month following notice
thereof to Sublessee, provided that any such increase shall be retroactive to
the first day that interest shall accrue under such Mortgage Note or replacement
or additional note.

If the mortgage lien securing the Mortgage Note is foreclosed and Sublessor’s
leasehold estate is conveyed pursuant to a sale in such foreclosure proceeding
to the holder of the Mortgage Note or its designee or if such leasehold estate
is conveyed to such a party by an assignment in lieu of foreclosure, the basic
rent increase payable under this paragraph (g) (the “Increase”) shall, upon such
sale or assignment, become, at the election of Sublessee as of the date of such
sale or assignment, either (i) the annual amount of the non-default fixed or
floating rate interest then in effect under the Mortgage Note, which Increase
shall be payable for the remaining Sublease term, or (ii) the monthly
installments required to self-amortize the principal balance then outstanding
over a 25 year period at the non-default fixed or floating rate then in effect
under the Mortgage Note, which Increase shall be payable under the Mortgage Note
until such principal balance has been fully amortized.”

3. Sublessee consents, as of the date of this Third Modification of Sublease, to
draws under the Mortgage Note (as defined in Subdivision (1)(g) of Section 2.01
as set forth in Section 2 of this Third Modification of Sublease) of up to one
hundred fifty nine million dollars ($159,000,000). Nothing herein shall affect
the terms of that certain Confirmation of Subordination made by Sublessee in
favor of Agent delivered in accordance with the Loan Agreement.

4. Sublessee confirms that pursuant to the Sublease, it is responsible for
(i) paying all real estate taxes and similar impositions levied against the
Demised Premises; (ii) maintaining, at its cost and expense, the Demised
Premises in good condition and repair; (iii) insuring the Demised Premises and
paying all premiums with respect to the insurance; (iv) complying with laws and
regulations; (v) keeping the Demised Premises free of mechanics liens and code
violations applicable to the use and occupancy of the Demised Premises; and
(vi) performing the acts that would typically be the subject of protective
advances by an institutional lender either to cure a default or to preserve the
lien of its mortgage and the value of its security. Sublessee acknowledges that
(i) it has received a copy of the Loan Agreement; (ii) it is a party to certain
Loan Documents and (iii) it shall abide by its obligations thereunder. Nothing
herein shall constitute an acknowledgement by Sublessee that is obligated to pay
the Debt pursuant to the Loan Agreement.

5. Except as herein modified, the Sublease shall be and remain in full force and
effect, and the parties hereby ratify and confirm all of the other terms,
covenants and conditions thereof.

6. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective legal representatives, successors and assigns.

 

2



--------------------------------------------------------------------------------

SIGNATURE PAGE FOLLOWS THIS PAGE

 

3



--------------------------------------------------------------------------------

 

  Sublessor:  

EMPIRE STATE BUILDING ASSOCIATES L.L.C.,

a New York limited liability company

 

By:

 

/s/ Peter L Malkin

   

Peter L. Malkin, Member

 

By:

 

/s/ Anthony E Malkin

   

Anthony E. Malkin, Member

 

By:

 

/s/ Thomas N Keltner, Jr.

   

Thomas N. Keltner, Jr., Member

  Sublessee:  

EMPIRE STATE BUILDING COMPANY L.L.C.,

a New York limited liability company

 

By:

 

/s/ Anthony E Malkin

   

Anthony E. Malkin, Authorized Signatory

 

CONSENTED TO:   

EMPIRE STATE LAND ASSOCIATES L.L.C.,

a New York limited liability company

  

By:

  

Empire State Building Associates L.L.C.,

its Sole Member

     

By:

  

/s/ Peter L Malkin

        

Peter L. Malkin, Member

     

By:

  

/s/ Anthony E Malkin

        

Anthony E. Malkin, Member

     

By:

  

/s/ Thomas N Keltner, Jr.

        

Thomas N. Keltner, Jr., Member

  



--------------------------------------------------------------------------------

 

STATE OF NEW YORK

   )    ) ss.

COUNTY OF NEW YORK

   )

On the 6th day of July in the year 2011 before me, the undersigned, a Notary
Public in and said State, personally appeared Peter L. Malkin, personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacities, and that by his signature on the
instrument, the individuals, or the persons upon behalf of which the individual
acted, executed the instrument.

 

/s/ Debra E Levin Notary Public

 

STATE OF NEW YORK

   )    ) ss.

COUNTY OF NEW YORK

   )

On the 6th day of July in the year 2011 before me, the undersigned, a Notary
Public in and said State, personally appeared Anthony E. Malkin, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacities, and that by his signature on the
instrument, the individuals, or the persons upon behalf of which the individual
acted, executed the instrument.

 

/s/ Debra E Levin Notary Public

 

STATE OF NEW YORK

   )    ) ss.

COUNTY OF NEW YORK

   )

On the 29th day of June, in the year 2011, before me, the undersigned,
personally appeared THOMAS N. KELTNER, JR., personally known to me or proved to
me on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument, the
individual, or the persons upon behalf of which the individual acted, executed
the instrument.

 

/s/ Judy H Love Notary Public



--------------------------------------------------------------------------------

SCHEDULE A

SUBLEASE

That Certain Agreement of Lease dated 12/27/61 and recorded 12/27/1961 in Liber
5173 Cp. 155 made by EMPIRE STATE BUILDING ASSOCIATES, as sub-landlord, to
LAWRENCE A. WIEN, HARRY B. HELMSLEY, MARTIN WEINER REALTY CORPORATION and
PAREMPCO INC., Joint Venturers, associated under the name of EMPIRE STATE
BUILDING COMPANY, as sub-tenant, which lease is affected by the following
instruments:

(1) Assignment of sublease from PAREMPCO, INC. to LAWRENCE A. WIEN and HARRY B.
HELMSLEY, dated as of 2/1/1963, recorded on 7/10/1963 in Liber 5239 Cp. 122;

(2) Assumption of Sublease from LAWRENCE A. WIEN to WICO TRADING CORPORATION
dated as of 6/30/1964 and recorded on 7/22/1964 in Liber 5287 Cp. 238;

(3) First Modification of Sublease between EMPIRE STATE BUILDING ASSOCIATES, as
sub-landlord and LAWRENCE A. WIEN, HARRY B. HELMSLEY, WICO TRADING CORPORATION
and MARTIN WEINER REALTY CORPORATION, Joint Venturers, associated under the name
of EMPIRE STATE BUILDING COMPANY, as sub-tenants (with consent from THE
PRUDENTIAL INSURANCE COMPANY OF AMERICA) dated 2/15/1965, recorded 2/15/1965 in
Liber 5315 Cp. 1;

(4) Assignment of Disbursement, Right made by LAWRENCE A. WIEN, HARRY B.
HELMSLEY, WICO TRADING CORPORATION and MARTIN WEINER REALTY CORPORATION, Joint
Venturers, associated under the name of EMPIRE STATE BUILDING ASSOCIATES to
MORGAN GUARANTY TRUST COMPANY OF NEW YORK dated 2/15/1965 and recorded 2/15/1965
in Liber 5315 Cp . 23;

(5) Assignment of Interest in Sublease from LAWRENCE A. WIEN to WILLIAM C.
WARREN, as Trustee under a certain Trust Agreement dated 12/12/1967 for the
benefit of COLUMBIA UNIVERSITY, dated as of 12/31/1967 and recorded on 4/1/1971
in Reel 200 Page 1123;

(6) Assignment of Interest in Sublease from MARTIN WIENER REALTY CORPORATION to
MARTIN WIENER, dated as of 12/31/1968 and recorded on 4/1/1971 in Reel 200 Page
1126;

(7) Assignment of Interest in Sublease from WILLIAM C. WARREN, as Trustee under
a certain Trust Agreement dated 12/12/1967 for the benefit of COLUMBIA
UNIVERSITY to LAWRENCE A. WIEN, dated as of 1/1/1970, recorded 4/1/1971 in Reel
200 Page 1130;



--------------------------------------------------------------------------------

(8) Assignment of Interest in Sublease from SAMFORD G. BLUESTEIN, JOAN KONNER,
BENJAMIN NADEL and LAWRENCE A. WIEN, as Executors of the Last Will and Testament
of MARTIN WIENER, deceased to MARTIN WIENER ASSOCIATES, dated 6/25/1970,
recorded on 4/1/1971 in Reel 200 Page 1133;

(9) Assignment of Sublease from WICO TRADING CORPORATION to HARRY B. HELMSLEY,
dated as of 8/2/1969, recorded 4/1/1971 in Reel 200 Page 1496;

(10) Assignment and Assumption of the Sublease from LAWRENCE A. WIEN, HARRY B.
HELMSLEY and MARTIN WIENER ASSOCIATES, Joint Venturers associated under the name
of EMPIRE STATE BUILDING COMPANY to EMPIRE STATE BUILDING COMPANY, dated as of
4/2/1971, recorded on 4/8/1971 in Reel 201 Page 556;

(11) Certificate of Conversion of EMPIRE STATE BUILDING COMPANY to EMPIRE STATE
BUILDING COMPANY LLC dated 12/17/2001 and filed 12/17/2001 in the Office the
Department of State of the State of New York; and

(12) Second Modification of Sublease, dated February 25, 2009, between EMPIRE
STATE BUILDING ASSOCIATES L.L.C. and EMPIRE STATE BUILDING COMPANY L.L.C., which
was not recorded.



--------------------------------------------------------------------------------

SCHEDULE B

PROPERTY

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County of New York, City and State of New York, bounded
and described as follows:

BEGINNING at the corner formed by the intersection of the southerly side of West
34th Street with the westerly side of Fifth Avenue;

THENCE Southerly along the westerly side of Fifth Avenue, 197 feet 6 inches to
the northerly side of West 33rd Street;

THENCE Westerly along the northerly side of West 33rd Street, 500 feet;

THENCE Northerly and parallel with the westerly side of Fifth Avenue, 98 feet 9
inches to the middle line of the block;

THENCE Easterly and parallel with the northerly side of West 33rd Street, 75
feet;

THENCE again Northerly and parallel with the westerly side of Fifth Avenue and
part of the distance through a party wall, 98 feet 9 inches to the southerly
side of West 34th Street;

THENCE Easterly along the southerly side of West 34th Street, 425 feet to the
corner aforesaid, the point or place of BEGINNING.